DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 11/02/2022 has been entered. Claims 1-21 are pending in the application. 
Applicant’s amendment to claim 14 overcomes the 35 U.S.C. 112(b) rejection previously set forth in the Non-Final Office Action; however, claim 14 has been objected to as the language of the claim is still unclear. Appropriate correction is required. 
Response to Arguments
Applicant's arguments, see page 7 of the Remarks, under the heading Claim Interpretation have been fully considered and are not persuasive. In regards to claim 6, a “simulator module” in “wherein the list further consists of a simulator module executed by one or more processors, configured to produce a simulated, three- dimensional environment, and wherein the one or more second data elements pertain to the simulated, three-dimensional environment.” does not provide sufficient structure, material, or acts for performing the claimed function of “configured to produce a simulated, three- dimensional environment, and wherein the one or more second data elements pertain to the simulated, three-dimensional environment” as recited in the claim. Therefore, the Examiner maintains the invocation of 35 U.S.C. 112(f) on the limitation “a simulator module” in claim 6. If the Applicant wishes to remove the invocation of 35 U.S.C. 112(f) on the limitation “a simulator module” in claim 6, perhaps the Applicant can amend to simply recite “a simulator”. 
Applicant's arguments filed, see page 8 of the Remarks, under the heading, “35 U.S.C. 102 Rejections” have been fully considered but they are not persuasive. The Applicant argues: 
“As can be seen in Levinson's Fig. 1, the training component 136 does not obtain the higher resolution image 102 as supervisory data but rather the differences 134. Therefore, Levinson does not teach or suggest "using the one or more second data elements as supervisory data", as recited in independent claim 1, "using the one or more second data elements as supervisory annotated data", as recited in amended independent claim 15, and "using the one or more first data elements serve as supervisory data", as recited in amended independent claim 20…
As can be seen in Levinson Fig. 2 and as explained in the accompanying description, the output image 210 may include some of sensor data 204 (the down sampled image) and some of sensor data 202 (the original high-resolution image). Thus, Levinson teaches mixing the two images - the original image and the down sampled image to obtain the output image, where the regions for each image are selected by the trained ML model. Therefore, Levinson does not teach or suggest "inputting the one or more data elements to a neural network (NN) model to generate a second signal", as recited in amended independent claim 8, and "a neural network (NN) ... configured to receive one or more first data elements from the EM sensor, and produce therefrom one or more second data elements", as recited in amended independent claim 11.” 
	The Examiner respectfully disagrees. Claim 1 recites, “training the ML model to generate a third signal, using the one or more first data elements as a training data set and using the one or more second data elements as supervisory data.”. Fig. 2 was cited to reject this limitation in the Non-Final Office Action. As can be seen in Fig. 2, the training of the ML model (element 138) generates a third signal (i.e. output 210) by using the “one of more first data elements as training data set” (i.e. sensor data 202) and using the one or more second data elements as supervisory data (i.e. sensor data 204). The Applicant argues that sensor data 204 is not “supervisory data”. The Applicant’s arguments is based on Fig. 1 depicting “differences” 134 being input into the training component 136 where the Applicant argues that differences 134 are not supervisory data. Col. 6 lines 20-26 recites, “In some examples, the training component 136 can include functionality to input training data (e.g., lower resolution image data) to a machine learning model where a known result (e.g., a ground truth, such as the known region(s) corresponding to the difference(s) 134) can be used to adjust weights and/or parameters of the machine learning model to minimize an error.” Ground truth, “such as the known region(s) corresponding to the differences 134” is tantamount to “using the one or more second data elements as supervisory data”. Ground truth is known in the art as “supervisory data” and the differences are determined from the “one or more second data elements” and hence the limitation “ using the one more second data elements as supervisory data” is fulfilled. The ground truth in this citation would need sensor data 204 to be determined and therefore sensor data 204 is “supervisory data”. The same argument applies to independent claims 15 and 20. 
The Applicant further argues on page 13 of the Remarks: 
“Therefore, Levinson does not teach or suggest "inputting the one or more data elements to a neural network (NN) model to generate a second signal", as recited in amended independent claim 8, and "a neural network (NN) ... configured to receive one or more first data elements from the EM sensor, and produce therefrom one or more second data elements", as recited in amended independent claim 11.” The Examiner finds this argument to be unpersuasive. Referring back to Figs. 1 and 2, the “one of more data elements” (i.e. sensor data 104/204) is input to the neural network (i.e. machine learned model 138) to generate a second signal (i.e. output of 210) where the output of 210 is higher resolution than sensor data 104/204. Fig. 2 clearly shows that even though there is a mixture of both high resolution and low resolutions data in the output 210, under the broadest reasonable interpretation of the claim, the “output signal” does generate an output that is characterized by having a higher resolution parameter values than the sensor data 204 (i.e. which is at the lower resolution). Note that sensor data 204 is “pertaining to” a fist signal of the EM sensor.  Therefore, under the broadest reasonable interpretation of the claim language, the rejection is maintained. The same rationale is applied to claim 11. 

Claim Objections
Claim 14 objected to because of the following informalities:  
Claim 14 recites the limitation, “wherein the EM sensor is a radar, and wherein the one or more first data elements are selected from a list consisting of a point cloud and a depth map.”. It is unclear from this limitation whether “the one or more first data elements” have to all be a point cloud or depth map or if the “one or more first data elements” can be a combination of both a point cloud or depth map. 
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
"simulator module" in claim 6 (line 1).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the signal" in "the signal characterized by .  There is insufficient antecedent basis for this limitation in the claim. There have been several “signals” introduced in claims 1 and 21 (i.e. “a first signal”, “a second signal”, “a third signal”). 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3,5-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Levinson (US 11157768 B1).

Regarding claim 1, Levinson discloses
A method for training a machine learning (ML) model to enhance a performance of an electromagnetic (EM) sensor (Col. 1, line 62 - Col. 2, line 3, “The region(s) can be determined by a machine learned algorithm that is trained to output identification(s) of such region(s) and/or can be determined based on a location in an environment. In the context of autonomous vehicles, sensor data (e.g., image data) can be captured and the image data can be input to a machine learned model that outputs regions to be processed at a first resolution and a second resolution.”), the method comprising: 
receiving one or more first data elements (FIG. 1, element 104) pertaining to a first signal of an EM sensor (Col. 15, lines 54-56, “In at least one example, the sensor system(s) 706 can include time of flight sensors, lidar sensors, radar sensors, ultrasonic transducers, sonar sensors, location sensors..”) having a first performance parameter value (FIG. 1 depicts receiving sensor data, 104, of a lower resolution); 
receiving one or more second data elements (FIG. 1, element 102) pertaining to a second signal of a data generator having a second performance parameter value (FIG. 1 depicts receiving second set of sensor data, 102, of a higher resolution); and 
training the ML model (Col. 18, lines 30-35, “For instance, aspects of some or all of the components discussed herein can include any models, algorithms, and/or machine learned algorithms. For example, in some instances, the components in the memory 738 (and the memory 718, discussed above) can be implemented as a neural network.”) to generate a third signal (FIG. 1 depicts training the model at element 138 to produce a third output signal), using the one or more first data elements as a training data set and using the one or more second data elements as supervisory data (Col. 6 lines 20-26 recites, “In some examples, the training component 136 can include functionality to input training data (e.g., lower resolution image data) to a machine learning model where a known result (e.g., a ground truth, such as the known region(s) corresponding to the difference(s) 134) can be used to adjust weights and/or parameters of the machine learning model to minimize an error.”; Col. 18, line 49 - Col. 19 line 18, “Although discussed in the context of neural networks, any type of machine learning can be used consistent with this disclosure… supervised learning, unsupervised learning, semi-supervised learning, etc.”), 
wherein the third signal (FIG. 2, output, 210,  from the machine learned model 138 is the “third signal”) is characterized by a third performance parameter value that is higher than the first performance parameter value (Col. 6 lines 58-64, “Based on the output 206, the data configuration component 208 can select, determine, or otherwise generate data 210 to be used to subsequent processing. In some examples, the data configuration component can expand or enlarge a region of interest associated with the output 206 to be processed at the higher resolution.”, where the output 210 includes both high and low resolution images and therefore it is characterized by a third performance parameter value (value same as the first performance parameter value) that is higher than the first performance parameter value).

Regarding claim 2, Levinson further discloses
The method of claim 1 wherein the performance parameter is selected from a list consisting of: a spatial resolution, a temporal resolution, a frequency resolution, a Doppler resolution an angular resolution and a signal-to-noise ratio (SNR) (Col. 2, lines 33-38, “As noted, above, a data level can include, but is not limited to, resolution level(s), compression level(s), bit rate(s), and the like. For example, image data can be generated at a first resolution (e.g., 3000×4000 pixels) and can be down sampled to a second resolution (e.g., 1500×2000 pixels).”; where pixel resolution is spatial resolution).

Regarding claim 3, Levinson further discloses
The method of claim 1, wherein the one or more second data elements are selected from a list consisting of a point cloud generated by the data generator (Col. 13, lines 44-50, “As noted above, the region determination component 512 can use the map data to determine a data level for region(s) of sensor data based on a geometry of an environment, distances between a sensor and a data point or region in an environment, semantic information associated with region(s) of the map data, and the like.”) and a depth map generated by the data generator (Col. 8, lines 19-24, “In some examples, the image data 402 and the lidar data 404 can collectively represent first training data. For example, the image data 402 and the lidar data 404 may be fused or otherwise associated such that location and/or depth data from the lidar data 404 can be associated with corresponding pixels of the image data 402”) and a range-Doppler map generated by the data generator (Col. 12, lines 53-60, “In some examples, characteristics associated with an entity can include, but are not limited to, an x-position (global and/or local position), a y-position (global and/or local position), a z-position (global and/or local position), an orientation (e.g., a roll, pitch, yaw), an entity type (e.g., a classification), a velocity of the entity, an acceleration of the entity, an extent of the entity (size), etc.”).

Regarding claim 5, Levinson further discloses
The method of claim 2, wherein the EM sensor is a radar (Col. 15, lines 54-56, “In at least one example, the sensor system(s) 706 can include time of flight sensors, lidar sensors, radar sensors, ultrasonic transducers, sonar sensors, location sensors..”) and wherein the data generator is selected from a list consisting of: the radar, a second radar, a light detection and ranging (LIDAR) sensor (FIG. 4, element 404 is shown as LIDAR data) and an assembly of one or more cameras (Col. 6, lines 36-39, “The sensor data 202 can be down sampled, compressed, or otherwise manipulated to generate sensor data 204 (e.g., image data associated with a second resolution that is less than the first resolution).”).

Regarding claim 6, Levinson further discloses
The method of claim 5, wherein the list further consists of a simulator module executed by one or more processors (Col. 4, lines 35-38, “Additionally, the techniques described herein can be used with real data (e.g., captured using sensor(s)), simulated data (e.g., generated by a simulator), or any combination of the two.”), configured to produce a simulated, three-dimensional environment (Col. 14, lines 36-43, “In one example, a map can include a three-dimensional mesh of the environment. In some instances, the map can be stored in a tiled format, such that individual tiles of the map represent a discrete portion of an environment, and can be loaded into working memory as needed. In at least one example, the one or more maps 726 can include at least one map (e.g., images and/or a mesh).”), and wherein the one or more second data elements pertain to the simulated, three-dimensional environment (Col. 4, lines 35-38, “Additionally, the techniques described herein can be used with real data (e.g., captured using sensor(s)), simulated data (e.g., generated by a simulator), or any combination of the two.”, where the second data elements is shown in FIG. 2 as 204, and can pertain to simulated data as mentioned in Col. 4, lines 35-38).

Regarding claim 7, Levinson further discloses
The method of claim 6, further comprising constructing a radar image (Fig. 6 output image, 612 which would be a radar image when using radar sensors for elements 202 and/204; Col. 10, line 65 - Col. 11, line 4, “Based on the output 608, the data configuration component 208 can select, determine, or otherwise generate data 612 to be used to subsequent processing. For the purpose of discussion, the data 612 illustrated as an image comprising data 614 (e.g., associated with a first resolution) and data 616 (e.g., associated with a second resolution).”) that is characterized by the third performance parameter value, based on the one or more third data elements (Col. 10, lines 56-61,“In some examples, the region 610 can be determined a region (or regions) span a portion of the sensor data 202 and/or 204 that meets or exceeds a threshold percentage (e.g., a percentage of high resolution region relative to a width or height of the sensor data 202 and/or 204).”).

Regarding claim 8, Levinson discloses
A method of enhancing an electromagnetic (EM) sensor signal (Col. 1, line 62 - Col. 2, line 3, “The region(s) can be determined by a machine learned algorithm that is trained to output identification(s) of such region(s) and/or can be determined based on a location in an environment. In the context of autonomous vehicles, sensor data (e.g., image data) can be captured and the image data can be input to a machine learned model that outputs regions to be processed at a first resolution and a second resolution.”), the method comprising: 
receiving one or more data elements (FIG. 2, element 204; Col. 10, lines 22-24, “The sensor data 204 can be input to the machine learned model 138 (e.g., trained in accordance with the process described in connection with FIG. 1).”) pertaining to a first signal of the EM sensor (Col. 6, lines 36-39, “The sensor data 202 can be down sampled, compressed, or otherwise manipulated to generate sensor data 204 (e.g., image data associated with a second resolution that is less than the first resolution).”, therefore under BRI sensor data 204 is “pertaining to” a first signal of the EM (i.e. sensor data 202)), the signal characterized by a first performance parameter value (FIG. 2 depicts receiving sensor data, 204 , of a lower resolution parameter value) and ; 
inputting the one or more data elements to a neural network (NN) model (FIG. 2 depicts data 204 as input to a machine learning model, 138, where 138 can be a Neural Network; Col. 18, lines 30-35, “For instance, aspects of some or all of the components discussed herein can include any models, algorithms, and/or machine learned algorithms. For example, in some instances, the components in the memory 738 (and the memory 718, discussed above) can be implemented as a neural network.”) to generate a second signal (FIG. 2, second signal is generated 210), 
wherein the second signal (Fig. 2, data 210) is characterized by a second performance parameter value (Fig. 2, data 210 is “characterized by” a second performance value (i.e. first resolution parameter value for data 212 and 214), and wherein the second performance parameter value is higher than the first performance parameter value (Col. 6 lines 58-64, “Based on the output 206, the data configuration component 208 can select, determine, or otherwise generate data 210 to be used to subsequent processing. In some examples, the data configuration component can expand or enlarge a region of interest associated with the output 206 to be processed at the higher resolution.”, where the second performance value is the “higher resolution” performance parameter value and is depicted in the output data 210).

Regarding claim 9, the same cited section and rationale as claim 2 is applied. 

Regarding claim 10, Levinson further discloses 
The method of claim 9, wherein the EM sensor is a radar (Col. 15, lines 54-56, “In at least one example, the sensor system(s) 706 can include time of flight sensors, lidar sensors, radar sensors, ultrasonic transducers, sonar sensors, location sensors..”), and wherein the second signal is a radar image (Col. 10, lines 48-56,“An output of the region optimization component 602 is illustrated as an output 608, which includes a region 610 based at least in part on the regions 604 and/or 606. In some examples, the region 610 can be based at least in part on a single region (e.g., 604 or 606). For example, the region 610 can be determined in the event a region (or regions) spans a portion of the sensor data 202 and/or 204 that meets or exceeds a threshold width (or height) (e.g., in pixels) of the sensor data 202 and/or 204.”), selected from a list consisting of: a point cloud, a depth map and a range-Doppler map (Col. 13, lines 44-50, “As noted above, the region determination component 512 can use the map data to determine a data level for region(s) of sensor data based on a geometry of an environment, distances between a sensor and a data point or region in an environment, semantic information associated with region(s) of the map data, and the like.”).

Regarding claim 11, the same cited section and rationale as claim 8 is applied. 

Regarding claim 12, the same cited section and rationale as claim 9 is applied. 

Regarding claim 13, Levinson further discloses
The system of claim 12 further comprising: a non-transitory memory device, wherein modules of instruction code are stored (Col. 19, lines 36-51, “Memory 718 and 738 are examples of non-transitory computer-readable media. The memory 718 and 738 can store an operating system and one or more software applications, instructions, programs, and/or data to implement the methods described herein and the functions attributed to the various systems”); and 
a processor associated with the memory device (Col. 11, lines 63-65, “The vehicle computing device(s) 704 can include one or more processors 716 and memory 718 communicatively coupled with the one or more processors 716.”), and configured to execute the modules of instruction code (Col. 19, lines 22-25, “The processor(s) 716 of the vehicle 702 and the processor(s) 736 of the computing device(s) 734 can be any suitable processor capable of executing instructions to process data and perform operations as described herein”), 
whereupon execution of said modules of instruction code, the processor is configured to generate an image from the one or more second data elements, wherein the image is characterized by the second performance parameter value (Col. 24, lines 13-21, “A system comprising: one or more processors; and one or more computer-readable media storing instructions executable by the one or more processors, wherein the instructions, when executed, cause the system to perform operations comprising: receiving first image data associated with a first resolution; receiving second image data associated with the first image data, wherein the second image data is associated with a second resolution that differs from the first resolution”).

Regarding claim 14, the same cited section and rationale as claim 10 is applied 

Regarding claim 15, the same cited section and rationale as claim 1 is applied. 
Levinson further discloses, 
A system for training one or more machine learning (ML) models to enhance a performance of an electromagnetic (EM) sensor (Col. 1, line 62 - Col. 2, line 3, “The region(s) can be determined by a machine learned algorithm that is trained to output identification(s) of such region(s) and/or can be determined based on a location in an environment. In the context of autonomous vehicles, sensor data (e.g., image data) can be captured and the image data can be input to a machine learned model that outputs regions to be processed at a first resolution and a second resolution.”), the system comprising: a non-transitory memory device , wherein modules of instruction code are stored (Col. 19, lines 36-51, “Memory 718 and 738 are examples of non-transitory computer-readable media. The memory 718 and 738 can store an operating system and one or more software applications, instructions, programs, and/or data to implement the methods described herein and the functions attributed to the various systems”), and a processor associated with the memory device (Col. 11, lines 63-65, “The vehicle computing device(s) 704 can include one or more processors 716 and memory 718 communicatively coupled with the one or more processors 716.”), and configured to execute the modules of instruction code (Col. 19, lines 22-25, “The processor(s) 716 of the vehicle 702 and the processor(s) 736 of the computing device(s) 734 can be any suitable processor capable of executing instructions to process data and perform operations as described herein”).

Regarding claim 16, Levinson further discloses
The system of claim 15 further comprising at least one digital signal processing module (FIG. 1, element 136, “training component”), having one or more processing modules (Col. 6, lines 20-26, “In some examples, the training component 136 can include functionality to input training data (e.g., lower resolution image data) to a machine learning model where a known result (e.g., a ground truth, such as the known region(s) corresponding to the difference(s) 134) can be used to adjust weights and/or parameters of the machine learning model to minimize an error.”) and wherein training at least one ML model to generate the third signal comprises using one or more output data elements of one or more processing modules as a training data set (Col. 6, lines 12-19, “In some instances, the difference(s) 134 (and/or region(s) of the sensor data 102 and/or 104 corresponding to the differences) can be input to a training component 136. The training component 136 can train a machine learning model to output a machine learned model 138 to identify portion(s) or region(s) of data and/or data level(s) corresponding to the data that should be processed at a first data level and/or a second data level.”, where FIG. 3 shows the output of 136 being used as input to 138 which produces the third signal).

Regarding claim 17, Levinson further discloses
The system of claim 16, wherein the one or more ML models are arranged in a cascade (FIG. 2 shows two machine learning models, 138 and 218 which are therefore in cascade; Col. 7, lines 13-16, “The data 210 can be input to an algorithm 218 to determine an output 220. In some examples, the algorithm 218 can comprise a machine learned model trained to generate bounding boxes associated with an object.”), and wherein training at least one ML model to generate the third signal comprises using an output of a preceding ML model as supervisory annotated data (Fig. 2, where it would be obvious to define the “third signal” as the output 220 and the output of 138 is used as supervisory annotated data).

Regarding claim 18, the same cited section  and rationale as claim 2 is applied. 

Regarding claim 19, the same cited section  and rationale as claim 4 is applied.

Regarding claim 20, Levinson discloses
A method for training a machine learning (ML) model to enhance a performance of an electromagnetic (EM) sensor (Col. 1, line 62 - Col. 2, line 3, “The region(s) can be determined by a machine learned algorithm that is trained to output identification(s) of such region(s) and/or can be determined based on a location in an environment. In the context of autonomous vehicles, sensor data (e.g., image data) can be captured and the image data can be input to a machine learned model that outputs regions to be processed at a first resolution and a second resolution.”), the method comprising: 
receiving one or more first data elements (FIG. 2, element 202, Col. 6, lines 32-36, “In some examples, the process 200 can include capturing or receiving sensor data of an environment. In the context of an autonomous vehicle, the process 200 can include capturing sensor data 202 (e.g., image data associated with a first resolution).”) pertaining to a first signal of an EM sensor (Col. 15, lines 54-56, “In at least one example, the sensor system(s) 706 can include time of flight sensors, lidar sensors, radar sensors, ultrasonic transducers, sonar sensors, location sensors..”) having a first performance parameter value (FIG. 2 depicts receiving sensor data, 202 , of a first resolution); 
generating one or more second data elements from the one or more first data elements (FIG. 2, element 204) having a second performance parameter value (FIG. 2 depicts receiving second set of sensor data, 204, of a second resolution; Col. 6, lines 36-39, “The sensor data 202 can be down sampled, compressed, or otherwise manipulated to generate sensor data 204 (e.g., image data associated with a second resolution that is less than the first resolution).”) that is lower than the first performance parameter value (Col. 3, lines 17-21, “In some cases, if a distance associated with a region is below a distance threshold, a region of the image data can be processed at a second resolution (e.g., a resolution lower than the first resolution).”); and 
training the ML model (“For instance, aspects of some or all of the components discussed herein can include any models, algorithms, and/or machine learned algorithms. For example, in some instances, the components in the memory 738 (and the memory 718, discussed above) can be implemented as a neural network.”)  to generate a third signal (FIG. 2 depicts training the model at element 138 to produce a third output signal, 206), using the one or more second data elements as a training data set and using the one or more first data elements serve as supervisory data (FIG. 2 depicts the training of the model at 138 to include the first sensor data 202 as training data and second sensor data 204 as supervisory data; Col. 6, lines 12-19, “The training component 136 can train a machine learning model to output a machine learned model 138 to identify portion(s) or region(s) of data and/or data level(s) corresponding to the data that should be processed at a first data level and/or a second data level.”; Col. 6 lines 20-26 recites, “In some examples, the training component 136 can include functionality to input training data (e.g., lower resolution image data) to a machine learning model where a known result (e.g., a ground truth, such as the known region(s) corresponding to the difference(s) 134) can be used to adjust weights and/or parameters of the machine learning model to minimize an error.”; Col. 18, line 49 - Col. 19 line 18, “Although discussed in the context of neural networks, any type of machine learning can be used consistent with this disclosure… supervised learning, unsupervised learning, semi-supervised learning, etc.”), 
wherein the third signal (FIG. 2, output, 206,  from the machine learned model 138 is the “third signal”)  is characterized by a third performance parameter value that is higher than the second performance parameter value (Col. 6 lines 58-64, “Based on the output 206, the data configuration component 208 can select, determine, or otherwise generate data 210 to be used to subsequent processing. In some examples, the data configuration component can expand or enlarge a region of interest associated with the output 206 to be processed at the higher resolution.”, where the output 210 includes both high and low resolution images and therefore it is characterized by a third performance parameter value (value same as the first performance parameter value) that is higher than the second performance parameter value).

Regarding claim 21, Levinson further discloses
The method of claim 1, comprising: 
receiving one or more fourth data elements pertaining to the first signal of the EM sensor (Fig. 4, image data 406), the signal characterized by the first performance parameter value (Col. 8, lines 7-12, “For example, image data 406 can be generated or otherwise determined, whereby the image data 406 is associated with a third resolution. In some examples, the third resolution is a same as the first resolution. In some examples, the third resolution is different (e.g., less than) the first resolution.”); 
inputting the one or more fourth data elements to the trained ML model (Fig. 4 inputting data from 406 into model 416); and 
generating a fifth signal from at least one output of the trained ML model (Fig. 5, the output of the model 416; Col. 8, lines 45-58, “The training component 136 can train a machine learning model, which can be represented as a machine learned model 416. In this example, the machine learned model 416 would be trained to determine data levels associated with region(s) of input data comprising both image data and lidar data, whereby the data levels correspond to one or more of a first resolution, a second resolution, a third resolution, and/or a fourth resolution. Accordingly, the machine learned model 416 is configured to receive image data and lidar data and to determine which region(s) of the image data and/or lidar data to process at a first resolution (e.g., a low resolution) and/or which region(s) of the image data and/or the lidar data to process at a second resolution (e.g., a higher resolution).”), 
wherein the fifth signal is characterized by the third performance parameter value (Fig. 5, the output of the model 416; Col. 8, lines 45-58, “The training component 136 can train a machine learning model, which can be represented as a machine learned model 416. In this example, the machine learned model 416 would be trained to determine data levels associated with region(s) of input data comprising both image data and lidar data, whereby the data levels correspond to one or more of a first resolution, a second resolution, a third resolution, and/or a fourth resolution. Accordingly, the machine learned model 416 is configured to receive image data and lidar data and to determine which region(s) of the image data and/or lidar data to process at a first resolution (e.g., a low resolution) and/or which region(s) of the image data and/or the lidar data to process at a second resolution (e.g., a higher resolution).”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Levinson (US 11157768 B1) in view of Jain (US 20200210887 A1).

Regarding claim 4, Levinson further discloses [Note: what Levinson fails to specifically disclose is strike-though] 
The method of claim 1, further comprising: 

performing spatial registration between the one or more first data elements and the one or more second data elements (Col. 9, lines 3-13, “In some examples, the sensor data 502 and the map data 504 can be input to a region determination component 512. In some examples, the region determination component 512 can determine a portion of the sensor data 502 to be processed at a first resolution (e.g., sensor data 514) and a portion of the sensor data 502 to be processed at a second resolution (e.g., sensor data 516). In some examples, in addition to or instead of the map data 504, the region determination component 512 can receive location data indicative of a location associated with a sensor (e.g., capturing the sensor data 502) in an environment.”; where FIG. 5 depicts the output of 512 to spatially register objects in the environment between 516 (i.e. first data element) and 514 (i.e. second data element)), 
wherein the ML is self-supervised by the one or more second data elements (Col. 11, lines 7-22, “In some examples, the region optimization component 602 can comprise a machine learned model trained to determine a “band” of image data to optimize subsequent processing, transmission, and/or storage. For example, the region optimization component 602 can be trained by determining the output 206 and the output 608 and performing subsequent processing, transmission, and/or storage based on the respective outputs. In some examples, a processing time, a transmission time, and/or a storage time can be determined for each of the outputs 206 and 608 can the respective metrics can be used as ground truth data to train a model. Thus, the region optimization component 602 can comprise a machine learned model that can evaluate whether data should be processed as the output 206 or the output 608, for example, to optimize subsequent processing, transmission, and/or storage operations.”).

Jain discloses, 
synchronizing between a first timing of the reception of the one or more first data elements and a second timing of the reception of the one or more second data elements (Paragraph 0030, “In some embodiments, samples generated from sensor data captured by different sensors of a vehicle are synchronized based on time.”; where, “samples generated  from different sensors of a vehicle” correspond to “a first data element” and “a second data element”). 
It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify Levinson with Jain to incorporate the feature of: synchronizing between a first timing of the reception of the one or more first data elements and a second timing of the reception of the one or more second data elements. Both Levinson and Jain are considered analogous arts as the both disclose the use of radar sensors as well as other sensors  onboard vehicles for target detection. They both also disclose the use of a machine learning algorithms to match data generated by various sensors to a specific environment. Levinson is very similar to the instant application as it discloses claims 1-3; however, Levinson fails to specifically disclose the feature of: synchronizing between a first timing of the reception of the one or more first data. Levinson discloses in Col. 14, lines 52-57,  “In some examples, the one or more maps 726 can be stored on a remote computing device(s) (such as the computing device(s) 734) accessible via network(s) 732. In some examples, multiple maps 726 can be stored based on, for example, a characteristic (e.g., type of entity, time of day, day of week, season of the year, etc.).” Here it can be inferred that since the maps are based on data generated from both the first data element and the second data element, that the maps are synchronized by timing of reception. However, Jain is being used to specifically disclose this feature. Jain discloses in paragraph 0030, “In some embodiments, samples generated from sensor data captured by different sensors of a vehicle are synchronized based on time.” Therefore, “samples generated  from different sensors of a vehicle” correspond to “a first data element” and “a second data element” and are synchronized based on time. It would be obvious to someone in the art prior to the effective filing date to incorporate this feature into Levinson to allow the system to spatially register different targets captured by various sensors on the vehicle at each moment in time; thus, leading to a more efficient and reliable system. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Englard (US 20190178988 A1) is considered close pertinent art as it discloses in the Abstract, “A method for configuring a perception component of a vehicle having one or more sensors includes generating a first set of training data that includes first sensor data corresponding to a first setting of one or more sensor parameters, and an indicator of the first setting. The method also includes generating a second set of training data that includes second sensor data corresponding to a second setting of the sensor parameter(s), and an indicator of the second setting. The method further includes training the perception component, at least by training a machine learning based model using the first and second training data sets. The trained perception component is configured to generate signals descriptive of a current state of the vehicle environment by processing sensor data generated by the sensor(s), and one or more indicators indicating which setting of the sensor parameter(s) corresponds to which portions of the generated sensor data.” Additionally, Englard discloses the use of a parameter adjustment module in paragraph 0061 where it states, “For example, the parameter adjustment module 136 may control the frame/refresh rate of the sensor, the resolution (e.g., number of points per point cloud frame) of the sensor, and so on.”.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAZRA N. WAHEED whose telephone number is (571)272-6713. The examiner can normally be reached M-F (8 AM - 4:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NAZRA NUR WAHEED/Examiner, Art Unit 3648                                                                                                                                                                                                        
/PETER M BYTHROW/Primary Examiner, Art Unit 3648